Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered July 29, 1994, convicting him of murder in the second degree, robbery in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
We find no violation of Family Court Act § 305.2. Further, where, as here, the issue of the voluntariness of statements involves a question of law, resolution of that issue is for the court (see, People v Medina, 146 AD2d 344, 351, affd 76 NY2d 331) and, thus, the defendant had no right to present it to the jury (see, People v Medina, supra).
The defendant’s remaining contentions are either unpre*562served for appellate review or without merit. Miller, J. P., Joy, Altman and Goldstein, JJ., concur.